GOTHARD, Judge.
Luis Aníbal Alberto, alias Alberto L. Ani*872bal,1 was indicted by the Grand Jury of Jefferson Parish for one count of aggravated rape, LSA-R.S. 14:42, and one count of aggravated burglary, LSA-R.S. 14:60. The defendant pled not guilty and the matter was tried by jury on November 18, 19, and 20, 1987. In an eleven to one verdict, the jury found him guilty of forcible rape and guilty of aggravated burglary.
Having denied the defendant’s motion for new trial, the judge held a sentencing hearing on February 17, 1988, at the conclusion of which he referred to the presen-tencing investigation report and the statutory guidelines. He sentenced the defendant as follows: for the forcible rape, twenty years of hard labor, two years to be served without benefit of parole, probation, or suspension of sentence; for the aggravated burglary, fifteen years at hard labor; the two sentences were to be served consecutively. The defendant appealed.
The incident from which the indictment arose took place in the early morning of May 15,1987, when a woman awoke to find a male intruder in her bedroom. He insisted that she give him money, said he had a knife in his pocket and made her assist him in locating valuables in the condominium for some forty-five minutes. He then led her to the bed, where he raped her, at one point placing a pillow over her face to keep her from screaming. When he got up to pull the telephone cord from the wall she was able to escape, at which point he ran away. The victim was able to identify the defendant later from a photographic line-up and crime laboratory data corroborated the identification.
On appeal the defendant makes no assignment of error and asks only that this court make a review for any and all errors patent on the face of the record.
La.C.Cr.P. art. 920 provides: “the following matters and no others shall be considered on appeal: (1) An error designated in the assignment of error; and (2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”
For the purpose of an error patent review the “record” in a criminal case includes the caption, the time and place of holding court, the indictment or information and the endorsement thereon, the arraignment, the plea of the accused, the bill of particulars filed in connection with a short form indictment or information, the mentioning of the impaneling of the jury, the minute entry reflecting sequestration in a capital case, the verdict, and the judgment or sentence. See State v. Oliveaux, 312 So.2d 337 (La.1975) and State v. Rogers, 519 So.2d 246 (La.App. 5 Cir.1988).
Our search of the record reveals no patent errors. Accordingly, we affirm the conviction and sentence of the defendant.
AFFIRMED.

. The indictment lists the defendant’s name as Luis Aníbal Alberto, alias Alberto L. Aníbal, while the commitment refers to him as Alberto L. Aníbal.